Citation Nr: 0910485	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.  

2.	Entitlement to service connection for gout.  

3.	Whether new and material evidence has been received to 
reopen the claim for service connection for a right hip 
disorder.  

4.	Entitlement to a rating in excess of 10 percent for hallux 
valgus of the right foot, with hammertoes and pes planus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's attorney, in what is characterized as 
substantive appeal received in August 2007, requested that a 
video-conference hearing before a Member of the Board be 
conducted.  This was for issues 1 to 3 on the title page.  In 
a separate document, characterized as a substantive appeal in 
December 2008, the attorney indicated that the appellant did 
not desire a hearing of any kind.  This document, however, 
was specifically in reference to issue 4 on the title page.  
Thus, it remains unclear whether there is an outstanding 
hearing request as to issues 1-3.  Appellate review of the 
issues is deferred pending clarification of this matter.

In addition, regarding the issue related to the evaluation of 
the Veteran's right foot disorder, it is noted that he has 
appealed the reduction to 10 percent that was made following 
an award of a temporary total evaluation based on surgery 
conducted in April 2007.  It is indicated that he was 
satisfied with the temporary total award, but believed that 
his residual impairment warranted a rating in excess of 10 
percent.

Review of the record shows that the Veteran has not been 
provided with an examination subsequent to the surgery.  It 
is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board finds that an orthopedic 
examination of the appellant should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and his attorney and 
specifically request whether there is a 
desire for a personal hearing in this 
case as to any of the certified issues.  
If so, such hearing should be scheduled 
in accordance with applicable procedures.  
If not, further action on this matter is 
not indicated.  A failure to timely 
respond will be taken as evidence that a 
hearing is no longer requested as to any 
issue.

2.  The appellant should be scheduled for 
an appropriate VA examination, by a 
physician, to determine the current 
extent of his right foot disorder.  The 
appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

3.  The RO/AMC should readjudicate this issue 
on appeal and the others on appeal as 
appropriate.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


